DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/21/2022 has been entered.  Claims 2, 4-13, and 15-21, are pending in the application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term/phrase “in a plane defined by the tissue-oriented surface” and the term “plane” is not found in the specification. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the middle portion of the first staple forming bucket and/or staple retaining slot having a non-linear shape in a plane defined by the tissue-oriented surface, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-13, and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term/phrase “in a plane defined by the tissue-oriented surface” in claims 2 and 13 is a relative term which renders the claim indefinite. The term/phrase “in a plane defined by the tissue-oriented surface” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since the specification does not have the phrase “in a plane defined by the tissue-oriented surface” and the term “plane” is not found in the specification; it is not clear what “a plane” is limited to.  The cartridge body/tissue-oriented surface has an infinite number of planes including cross section planes making it indefinite as to what the term/phrase “in a plane defined by the tissue-oriented surface” is limited to.  The drawings do not make up for this deficiency either.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4-13, and 15-21, are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of U.S. Patent No. US 10639040 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a staple cartridge assembly comprising a tissue contacting surface defining first and second annular rows of staple retaining slots configured for expelling surgical staples, wherein a first staple retaining slot in the first annular row of staple retaining slots has a middle portion disposed between adjacent end portions of adjacent second and third staple retaining slots in the second annular row of staple retaining slots; wherein the middle portion of the first staple retaining slot is bent or curved.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 15-19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Racenet et al. (US 20040006372 A1).
Regarding claim 13, Racenet et al. discloses anvil assembly 
(300/500) comprising: a shaft having a first end portion, and a second end portion configured to be operably coupled to an advancing device (300, fig. 19); and an anvil member (300/500) configured to be supported on the first end portion of the shaft, the anvil member having a tissue-oriented surface defining first and second annular rows of staple forming buckets (510), wherein the first annular row of staple forming buckets includes a first staple forming bucket having a pair of opposed end portions (512/514) and a middle portion interposed between the pair of opposed end portions (peak of 516, figs. 25 and 28), the second annular row of staple forming buckets including second and third staple forming buckets (510) each having opposed first and second end portions (512/514), the first end portion of the second staple retaining bucket being circumferentially spaced from and adjacent the second end portion of the third staple forming bucket (figs 24-26), wherein the middle portion of the first staple forming bucket is radially aligned with a first gap defined between the first end portion of the second staple forming bucket and the second end portion of the third staple forming bucket ([0091-0093], figs. 19-28), wherein the middle portion of the first staple forming bucket has a non-linear shape in a plane defined by the tissue-oriented surface (curved, fig. 28 and see figs. 25-27).
Regarding claim 15, Racenet et al. discloses each end portion of the 
pair of opposed end portions of the first staple forming bucket has a linear shape (figs. 2).
Regarding claim 16-18, Racenet et al. discloses the middle portion 
of the first staple forming bucket is disposed between the first end portion of the second staple forming bucket and the second end portion of the
third staple forming bucket (figs. 25-26) wherein the middle portion of the first staple forming bucket is circumferentially aligned with at least a portion of each of the second and third staple forming buckets wherein the middle portion of the first staple forming bucket is radially spaced from the second and third staple forming buckets (figs. 25-26).
Regarding claims 19 and 21, Racenet et al. discloses the first and second annular rows of staple forming buckets are concentric ([0093] buckets applied to circular/annular stapler, fig. 19) wherein the first annular row of staple forming buckets has a fourth staple forming bucket disposed adjacent and circumferentially spaced from the first staple forming bucket, the first and fourth staple forming buckets defining a second gap therebetween, wherein the first and second gaps have the same gap distance as one another ([0091-0093], figs. 19-28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 4-12 is/are rejected under 35 U.S.C. 103 as obvious over Shelton (US 20080169328 A1) in view of Jankowski (US 20050189397 A1) in view of Gravener (US 5772099) and further in view of Yoon (US 5833695 A).
 Regarding claims 2 and 9, Shelton discloses staple cartridge 
assembly comprising: a housing (116/800); and a staple cartridge body (810/812, [0079-0089], figs. 38-43) configured to be coupled to a distal end
portion of the housing, the staple cartridge body having a tissue-oriented surface defining first and second rows (along lines 805/807) of staple retaining slots (803, fig. 39) configured for expelling surgical staples (132), wherein the first row of staple retaining slots includes a first staple retaining slot having a pair of opposed end portions and a middle portion interposed between the pair of opposed end portions (figs. 38-39), the second row of staple retaining slots including second and third staple retaining slots each having opposed first and second end portions (figs. 38-39), the first end portion of the second staple retaining slot being circumferentially spaced from and adjacent the second end portion of the third staple retaining slot, wherein the middle portion of the first staple retaining slot is radially aligned with a first gap defined between the first end portion of the second staple retaining slot and the second end portion of the third staple retaining slot (slots shown staggered with first row having slot between slots of other row (810/812) and a third row of staple retaining slots, wherein the first row of staple retaining slots is disposed between the second and third rows of staple retaining slots, [0089-0090], figs. 38-43), wherein the middle portion of the first staple retaining slot has a non-linear shape in a plane defined by the tissue-oriented surface (since the cartridge is curved the slots would be curved, [0089-0090], figs. 38-43) 
Shelton states: “axes defined by staple cavities 803 can converge, as illustrated in FIGS. 38 and 39, or diverge, as illustrated in FIGS. 35-37. In various embodiments, the staple deployment axes can define an angle therebetween which is greater than or equal to 30 degrees. In other various embodiments, the axes can be substantially perpendicular and, in further embodiments, the axes can define an angle that is greater than ninety degrees” [0088]
Shelton fails to disclose the stapler cartridge is annular with annular rows and a third annular row of staple retaining slots, wherein the first annular row of staple retaining slots is disposed between the second and third annular rows of staple retaining slots.
Jankowski teaches a stapler (100/300/400/500) with a similar linear or annular cartridge (528/526) with annular rows (528/526) and curved slots/surfaces and curved wave-like or undulating surfaces (606/602) and
curved portions ([0056-0097], figs. 1-17) and a third row of staple retaining slots (fig. 7), wherein the first row of staple retaining slots is disposed between the second and third 
rows of staple retaining slots ([0056-0097], figs. 1-17).
Gravener teaches having curved slot (310) in cartridge (310) for alignment pin (300) to be inserted into anvil slot 320 of anvil (122, col. 6, lines 50-67, col. 7, lines 1-5, fig. 9).
Yoon also teaches having curved staple retaining slots and rows (150, 152 and 154) for a curved cartridge (134, col. 8, lines 10-33, fig. 12)
Given the teachings of Shelton to have curved stapler with curved effector/jaws, curved slots and slots orientated/angled as desired, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the stapler cartridge to be annular with annular rows, and include a third annular row of staple retaining slots, wherein the first annular row of staple retaining slots is disposed between the second and third annular rows of staple retaining slots or apply the curved surfaces with three rows to an annular stapler to have an annular stapler and apply the curved surfaces to a annular stapler to have an annular stapler for performing circular stapling procedures such as anastomosis with the slots curved with the curved surfaces as taught by Jankowski and further taught and evidenced by Jankowski, Gravener and Yoon.
Regarding claim 4, Shelton discloses each end portion of the pair of 
opposed end portions of the first staple retaining slot has a linear shape (fig. 39). Jankowski also teaches each end portion of the pair of opposed
end portions of the first staple retaining slots (124/224/320/519) has a linear shape (figs. 1-4 and 10-11).
Regarding claim 5, Shelton discloses the middle portion of the first 
staple retaining slot is disposed between the first end portion of the second staple retaining slot and the second end portion of the third staple retaining slot (803 is staggered with first row having middle between ends of other slots in other row, [0089-0090], figs. 38-43).
Regarding claim 6-8, Shelton discloses the middle portion of the first 
staple retaining slot is circumferentially aligned with at least a portion of each of the second and third staple retaining slots (803 is staggered with 
first staple retaining slot is circumferentially aligned with at least a portion of each of the second and third staple retaining slots, wherein the middle portion of the first staple retaining slot is radially spaced from the second and third staple retaining slots, wherein the middle portion of the first staple retaining slot is radially spaced from the second and third staple retaining slots wherein the first and second annular rows of staple retaining slots are concentric ([0089-0090], figs. 38-43).
Regarding claims 10-12, Shelton modified by Jankowski teaches the
first annular row of staple retaining slots has a fourth staple retaining 
slot disposed adjacent and circumferentially spaced from the first staple retaining slot, the first and fourth staple retaining slots defining a second gap therebetween, wherein the first and second gaps have the same gap distance as one another, wherein the first gap has a larger gap distance than a gap distance of the second gap  (Shelton teaches slots shown staggered with first row having slot between slots of other row (810/812) and a third row of staple retaining slots, wherein the first row of staple retaining slots is disposed between the second and third rows of staple retaining slots and fourth slot adjacent the first with symmetric spacing, [0089-0090], figs. 38-43 and Jankowski teaches having annular rows (528/526) and curved slots/surfaces and curved wave-like or undulating surfaces (606/602) and curved portions and a third row of staple retaining slots (fig. 7), wherein the first row of staple retaining slots is disposed between the second and third rows of staple retaining slots and fourth slot adjacent the first with symmetric spacing [0056-0097], figs. 1-17).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as obvious over Racenet et al. (US 20040006372 A1) in view of Jankowski (US 20050189397 A1) and further in view of Shelton (US 20080169328 A1).
Regarding claim 20, Racenet et al. discloses the first and second 
annular rows of staple forming buckets are concentric ([0093] buckets applied to circular/annular stapler, fig. 19) but fails to disclose a third annular row of staple forming buckets, wherein the first annular row of staple forming buckets is disposed between the second and third annular rows of staple forming buckets.
Jankowski teaches having annular rows (528/526) and curved slots/surfaces and curved wave-like or undulating surfaces (606/602) and curved portions and a third row of staple retaining slots (fig. 7), wherein the first row of staple retaining slots is disposed between the second and third rows of staple retaining slots and fourth slot adjacent the first with symmetric spacing [0056-0097], figs. 1-17).
Shelton teaches slots shown staggered with first row having slot between slots of other row (810/812) and a third row of staple retaining slots, wherein the first row of staple retaining slots is disposed between the second and third rows of staple retaining slots and fourth slot adjacent the first with symmetric spacing, ([0089-0090], figs. 38-43).
Given the teachings of Racenet et al. to have curved cups/buckets and a channeling surface disposed around each of the staple forming cups, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the stapler to include a third annular row of staple forming buckets, wherein the first annular row of staple forming buckets is disposed between the second and third annular rows of staple forming buckets for applying more staples as taught by Jankowski and further taught and evidenced by Shelton.

Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the middle portion of the first staple forming bucket has a non-linear shape in a plane defined by the tissue-oriented surface) are not clearly recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The term/phrase “in a plane defined by the tissue-oriented surface” is not defined by the claim so it is unclear whether the non-linear shape is limited to a specific orientation/plane and since the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since the specification does not have the phrase “in a plane defined by the tissue-oriented surface” and the term “plane” is not found in the specification; it is not clear what “a plane” is limited to.  The cartridge body/tissue-oriented surface has an infinite number of planes including cross section planes making it indefinite as to what the term/phrase “in a plane defined by the tissue-oriented surface” is limited to.  The drawings do not make up for this deficiency either. 
Since Shelton (US 20080169328 A1) has a curved cartridge and anvil, then at least the middle portion of the first staple retaining slot has a non-linear shape in a plane defined by the tissue-oriented surface (since the cartridge and anvil are curved the buckets/slots middle portion are curved, [0089-0090], figs. 38-43) and Racenet et al. discloses anvil assembly (300/500) with the middle portion of the first staple forming bucket has a non-linear shape in a plane defined by the tissue-oriented surface (curved, fig. 28 and see figs. 25-27) the rejection is maintained. Examiner suggests defining an origin/axis/axes to base the directions/orientations from or relative structure.  A plane requires two axes or structural surface and since “tissue-oriented surface” can be a plane anywhere on the cartridge/anvil, examiner suggest adding some other relative structural feature such as “top” to define where the plane is.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F LONG/Primary Examiner, Art Unit 3731